 


109 HR 3774 IH: Emergency Unemployment Compensation Act of 2005
U.S. House of Representatives
2005-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3774 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2005 
Mr. McDermott (for himself, Mr. Jefferson, and Mr. Stark) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide for unemployment benefits for victims of Hurricane Katrina. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Emergency Unemployment Compensation Act of 2005. 
(b)Table of contentsThe table of contents is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Federal-State agreements 
Sec. 3. Requirements relating to regular compensation 
Sec. 4. Requirements relating to emergency extended unemployment compensation 
Sec. 5. Payments to States 
Sec. 6. Financing provisions 
Sec. 7. Definitions 
Sec. 8. Applicability 
2.Federal-State agreements 
(a)In generalAny State that is a qualified State and that desires to do so may enter into and participate in an agreement under this Act with the Secretary. Any State that is a party to an agreement under this Act may, upon providing 30 days’ written notice to the Secretary, terminate such agreement. 
(b)Provisions of agreementAny agreement under subsection (a) shall provide that the State agency of the State— 
(1)will make payments of regular compensation in conformance with the requirements of section 3; and 
(2)will make payments of emergency extended unemployment compensation in conformance with the requirements of section 4. 
(c)Qualified StateFor purposes of this Act, the term qualified State means Alabama, Florida, Louisiana, and Mississippi.  
3.Requirements relating to regular compensation 
(a)In generalAny agreement under this Act shall provide that the State agency of the State will make payments of regular compensation to individuals in amounts and to the extent that they would be determined if the State law of such State were applied with the modification described in subsection (b). 
(b)Modification described 
(1)Additional amountIn the case of an eligible individual, the amount of regular compensation (including dependents’ allowances) payable for any week of unemployment to which such agreement applies shall be equal to the amount determined under the State law (before the application of this paragraph), plus an additional— 
(A)25 percent, or 
(B)$100,whichever is greater. 
(2)Eligible individualFor purposes of this section, the term eligible individual means an individual who— 
(A)is receiving regular compensation under the State law of the State that is a party to the agreement; and 
(B)at any time during the week before the week that includes August 28, 2005, either held employment in or resided in an area— 
(i)that is within a qualified State; and 
(ii)for which the President has declared a major disaster under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) as a result of Hurricane Katrina. 
(c)Nonreduction ruleUnder the agreement, subsection (b) shall not apply (or shall cease to apply) with respect to a State upon a determination by the Secretary that the method governing the computation of regular compensation under the State law of such State has been modified in a way such that— 
(1)the average weekly amount of regular compensation which will be payable during the period of the agreement (determined disregarding the modification described in subsection (b)) will be less than 
(2)the average weekly amount of regular compensation which would otherwise have been payable during such period under such State law, as in effect on August 28, 2005. 
(d)Coordination ruleThe modification described in subsection (b) shall also apply in determining the amount of benefits payable under any Federal law, to any eligible individual, to the extent that those benefits are determined by reference to regular compensation payable under the State law of the State involved. 
4.Requirements relating to emergency extended unemployment compensation 
(a)In generalAny agreement under this Act shall provide that the State agency of the State will, for any weeks of unemployment to which such agreement applies, make payments of emergency extended unemployment compensation under this Act to individuals who— 
(1)have exhausted all rights to regular compensation under the State law or under Federal law, but only if exhaustion occurs upon or after the close of the week that includes August 28, 2005; 
(2)have no rights to regular compensation or extended compensation with respect to a week under such law or any other State unemployment compensation law or to compensation under any other Federal law; 
(3)are not receiving compensation with respect to such week under the unemployment compensation law of any other country; and 
(4)at any time during the week before the week that includes August 28, 2005, either held employment in or resided in an area— 
(A)that is within a qualified State; and 
(B)for which the President has declared a major disaster under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) as a result of Hurricane Katrina. 
(b)Exhaustion of benefitsFor purposes of subsection (a)(1), an individual shall be deemed to have exhausted such individual’s rights to regular compensation under a State law when— 
(1)no payments of regular compensation can be made under such law because such individual has received all regular compensation available to such individual based on employment or wages during such individual’s base period; or 
(2)such individual’s rights to such compensation have been terminated by reason of the expiration of the benefit year with respect to which such rights existed. 
(c)Weekly benefit amount, etcFor purposes of any agreement under this Act— 
(1)the amount of emergency extended unemployment compensation which shall be payable to any individual for any week of total unemployment shall be equal to the amount of the regular compensation (including dependents’ allowances) payable to such individual during such individual’s benefit year under the State law for a week of total unemployment; 
(2)the terms and conditions of the State law which apply to claims for regular compensation and to the payment thereof shall apply to claims for emergency extended unemployment compensation and to the payment thereof, except where otherwise inconsistent with the provisions of this Act or with the regulations or operating instructions of the Secretary promulgated to carry out this Act; and 
(3)the maximum amount of emergency extended unemployment compensation payable to any individual for whom an emergency extended unemployment compensation account is established under subsection (d) shall not exceed the amount established in such account for such individual. 
(d)Emergency extended unemployment compensation accounts 
(1)In generalAny agreement under this Act shall provide that the State will establish, for each eligible individual who files an application for emergency extended unemployment compensation an emergency extended unemployment compensation account with respect to such individual’s benefit year. 
(2)Amount in account 
(A)In generalThe amount established in an account under paragraph (1) shall be the amount equal to 13 times the individual’s average weekly benefit amount for the benefit year. 
(B)Weekly benefit amountFor purposes of this paragraph, an individual’s average weekly benefit amount for any week is the amount of regular compensation (including dependents’ allowances) under the State law payable to such individual for such week for total unemployment. 
5.Payments to States 
(a)In generalThere shall be paid to each State which has entered into an agreement under this Act the following: 
(1)An amount equal to 100 percent of any additional regular compensation made payable to individuals by such State by virtue of the modification which described in section 3(b) and deemed to be in effect with respect to such State pursuant to section 3(a). 
(2)An amount equal to 100 percent of any emergency extended unemployment compensation paid to individuals by such State pursuant to such agreement. 
(3)An amount equal to 100 percent of any regular compensation, not otherwise reimbursable under this section, paid by such State under the State law of such State— 
(A)to individuals whose unemployment was a result of Hurricane Katrina (as determined under criteria established by the Secretary); and 
(B)for any weeks of unemployment to which such agreement applies. 
(b)Determination of amountSums payable under this section to any State by reason of such State having an agreement under this Act shall be payable, either in advance or by way of reimbursement (as may be determined by the Secretary), in such amounts as the Secretary estimates the State will be entitled to receive under this Act for each calendar month, reduced or increased (as the case may be) by any amount by which the Secretary finds that the Secretary’s estimates for any prior calendar month were greater or less than the amounts which should have been paid to the State. Such estimates may be made on the basis of such statistical, sampling, or other method as may be agreed upon by the Secretary and the State agency of the State involved. 
6.Financing provisions 
(a)In generalFunds in the extended unemployment compensation account and the Federal unemployment account of the Unemployment Trust Fund shall be used, in accordance with succeeding provisions of this section, for the making of payments to States having agreements entered into under this Act. 
(b)CertificationThe Secretary shall from time to time certify to the Secretary of the Treasury for payment to each State the sums payable to such State under this Act. The Secretary of the Treasury, prior to audit or settlement by the Government Accountability Office, shall make payments to the State in accordance with such certification— 
(1)by transfers from the extended unemployment compensation account of the Unemployment Trust Fund, to the extent that they relate to amounts described in paragraph (1) or (2) of section 5(a); and 
(2)by transfers from the Federal unemployment account of the Unemployment Trust Fund, to the extent that they relate to amounts described in section 5(a)(3). 
7.Definitions 
(a)In generalFor purposes of this Act— 
(1)the terms Secretary, State, State agency, State law, regular compensation, week, benefit year, and base period have the respective meanings given such terms under section 205 of the Federal-State Extended Unemployment Compensation Act of 1970; 
(2)the terms wages and employment have the respective meanings given such terms under section 3306 of the Internal Revenue Code of 1986; 
(3)the term extended unemployment compensation account means the account established by section 905(a) of the Social Security Act; 
(4)the term Federal unemployment account means the account established by section 904(g) of the Social Security Act; and 
(5)the term Unemployment Trust Fund means the fund established by section 904(a) of the Social Security Act. 
(b)Special ruleNotwithstanding any provision of subsection (a), in the case of a State entering into an agreement under this Act— 
(1)the term State law shall be considered to refer to the State law of such State, applied in conformance with the modification described in section 3(b), subject to section 3(c); and 
(2)the term regular compensation shall be considered to refer to such compensation, determined under its State law (applied in the manner described in paragraph (1)),except as otherwise provided or where the context clearly indicates otherwise. 
8.ApplicabilityAn agreement entered into under this Act shall apply to weeks of unemployment— 
(1)beginning on or after the first day of the week that includes August 28, 2005; and 
(2)ending before September 1, 2006. 
 
